DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Response to Remarks
This Office action is considered fully responsive to the amendments filed 04/30/2021.
The previous objection to claim 8 is withdrawn in light of Applicant’s amendments.
The previous objection to the specification regarding trademark terminology is maintained with respect to Wi-Fi, WiMAX, Zigbee, Wi Fi, Wimax, PowerLine, and Geocast as they have not been addressed. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/30/2021, with respect to the rejection(s) of claim(s) 1-9, 11-16 and 18-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  U.S. Publication No. 20160337931 A1 to Wang et al. (“Wang”).
Specification
The use of the terms Wi-Fi, WiMAX, Zigbee, Wi Fi, Wimax, PowerLine, and Geocast, each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-16, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0092784 A1 to Hampel et al. (“Hampel”) in view of U.S. Publication No. 2016/0014681 A1 to YI and in further view of U.S. Publication No. 20160337931 A1 to Wang et al. (“Wang”).
base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); 
selecting other network equipment, other than the base station equipment and the backhaul equipment, that is communicatively connected to the core network equipment for establishment of a new backhaul communication link to replace the backhaul communication link   (fig. 4A-H, para. 0123, 0124, each relay device searches or monitors for a new wireless link to establish a backhaul connection to 405-a; relay 405-e establishes new wireless link with relay 405-g, which is coupled to node 405-a to core network).
Hampel does not expressly disclose based on satisfying a criterion applied to a signal strength associated with the backhaul equipment, and establishing a connection with the other network equipment to provide a backhaul communication link failure 
YI discloses when it is determined that the number of RRC connection reject messages received from the first BS 100 (or the value of the access fail counter)  (i.e. a backhaul communication link failure indication) is satisfied with the band change condition in step S609, the first communication unit 13-13-1-a makes a request for a channel configuration such as an RRC connection establishment to the second communication unit 13-13-1-b (para. 0081).  Further, the RRC connection request message is transmitted to a second frequency band after failure on first band, and a response message 2 (i.e. a backhaul communication link failure indication, as it indicates a failed link with the first base station) is transmitted, i.e. second band (of a particular size) transmits the response message (para. 0072, fig. 6).  Further the second BS may be interpreted as the controller as well, or alternatively, as Hampel discloses at fig. 8, the manager of the base station.
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the RRC connection establishment of YI into the invention of Hampel. The suggestion/motivation would have been to manage a plurality of frequency bands by a UE (YI, para. 0002). Including the RRC connection establishment of YI into the invention of Hampel was within the ordinary ability of one of ordinary skill in the art based on the teachings of YI.
	Wang discloses UE 115-a may sequentially select a cell of one of the base stations 105 according to RSRP/RSRQ level, and attempt network access. If network 
Examiner notes that the UE of Wang may be substituted for a base station and UE relay device as in Hampel, as they perform the same functions of switching to a new base station in the event of a failure: Hampel at para. 0114 teaches that a relay device may be a base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”  
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the cell selection and UE of Wang into the invention of Hampel and YI. The suggestion/motivation would have been to reduce a frequency of measurements for cell reselection operations based at least in part on a use of coverage enhancement techniques (Wang, para. 0049) and because simple substitution of one known element (i.e. the relay device of Hampel) for another (i.e. the UE of Wang) to obtain predictable results (i.e. the functionality of switching to a new base station in the event of a failure) is obvious to one of ordinary skill in the art (MPEP 2143). Including the cell selection and UE of Wang into the invention of Hampel and YI was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.


As to claim 3, Hampel, YI, and Wang further disclose the system of claim 1, wherein the backhaul communication link comprises a wireless link (Hampel, para. 0029, backhaul may be wireless).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 4, Hampel, YI, and Wang further disclose the system of claim 1, wherein selecting the other network equipment comprises identifying the other network equipment based on signal strength and tuning to the other network equipment (Hampel, para. 0112, the relay device may establish the new wireless link by identifying a new backhaul wireless link, e.g., based on monitoring for one or more transmissions from a prospective upstream backhaul device (i.e. a received transmission implies a signal strength associated with that transmission is present, the claim is unclear as to how signal strength is used; see para. 0061, which discusses signal strength)).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 5, Hampel, YI, and Wang further disclose the system of claim 1, wherein the base station equipment comprises a millimeter wave transmit and receive point  (Hampel, para. 0004, 0038, millimeter wave frequencies)  wherein the backhaul equipment comprises macrocell equipment (Hampel, para. 0043, base stations may be macro cell; para. 0114, relay devices may be examples of a base station and/or a UE), and wherein the base station equipment and the backhaul equipment are 
As to claim 6, Hampel, YI, and Wang further disclose the system of claim 1, wherein the base station equipment is a first millimeter wave transmit and receive point, wherein the backhaul equipment is a second millimeter wave transmit and receive point (Hampel, para. 0004, 0038, millimeter wave frequencies), and wherein the base station equipment and the backhaul equipment are communicatively connected by the backhaul communication link that comprises a wireless link (Hampel, para. 0029, backhaul may be wireless).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 7, Hampel, YI, and Wang further disclose the system of claim 1, wherein establishing the connection comprises establishing a wireless connection employing first bandwidth (Hampel, para. 0038, mmW frequency ranges) that carries signaling information (para. 0040, providing multiple-access services to downstream devices; para. 0058, signal propagation).  In addition, the same suggestion/motivation of claim 1 applies.

As to claim 8, Hampel, YI, and Wang further disclose the system of claim 1, wherein the connection is a first connection, and wherein the operations further comprise: initiating a second connection with the  other network equipment in response to controller equipment allocating communication resources to establish the second connection, wherein the second connection comprises the new backhaul multiple access services to one or more downstream devices based on backhaul communications between relay device 405-e and the second upstream backhaul device (e.g., relay device 405-g); Further the second BS may be interpreted as the controller as well, or alternatively, as Hampel discloses at fig. 8, the manager of the base station).  In addition, the same suggestion/motivation of claim 1 applies.
As to claim 9, Hampel discloses a method (fig. 6), comprising: detecting, by a network equipment comprising a processor (para. 0154, fig. 4A-H, relay device R4, 405-e; para. 0009), failure of a first backhaul communication link between a base station equipment and first backhaul equipment, wherein the first backhaul equipment is communicatively connected to a core network (para. 0115, wireless communications system 400 is a backhaul network, and relay 405-a (i.e. which every node is coupled to) connects to the core network, para. 0122, fig. 4A-H, relay 405-e detects the upstream RLF between relays 405-a and 405-b; para. 0114 teaches that a relay device may be a base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); scanning, by the network equipment, for second backhaul equipment, which is communicatively connected to the core network, to establish a second backhaul communication link  ( fig. 4A-H, para. 0123, 0124, each relay device searches or monitors for a new wireless link to establish a backhaul connection to 405-a; relay 405-e establishes new wireless link with relay 405-g, which is coupled to node 405-a to core network; para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); selecting, by the network equipment, the second backhaul equipment based on signal strength  associated with the second backhaul equipment (para. 0112, the relay device may establish the new wireless link by identifying a new backhaul wireless link, e.g., based on monitoring for one or more transmissions from a prospective upstream backhaul device (i.e. a received transmission implies a signal strength associated with that transmission and therefore both the transmitter and receiver is present, the claim is unclear as to how signal strength is used; see para. 0061, which discusses signal strength)).
Hampel does not expressly disclose based on determining that a criterion, applied to a signal strength associated with the second backhaul equipment, is satisfied, and facilitating, by the network equipment, establishing a connection with the second backhaul equipment that employs a bandwidth that has been sized to transmit a backhaul communication link failure indication, wherein the facilitating comprises sending a request for communication resources to establish the second backhaul communication link with the third node device. 
YI discloses when it is determined that the number of RRC connection reject messages received from the first BS 100 (or the value of the access fail counter)  (i.e. a backhaul communication link failure indication) is satisfied with the band change condition in step S609, the first communication unit 13-13-1-a makes a request for a channel configuration such as an RRC connection establishment to the second communication unit 13-13-1-b (para. 0081).  Further, the RRC connection request message is transmitted to a second frequency band after failure on first band, and a 
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the RRC connection establishment of YI into the invention of Hampel. The suggestion/motivation would have been to manage a plurality of frequency bands by a UE (YI, para. 0002). Including the RRC connection establishment of YI into the invention of Hampel was within the ordinary ability of one of ordinary skill in the art based on the teachings of YI.
	Wang discloses UE 115-a may sequentially select a cell of one of the base stations 105 according to RSRP/RSRQ level, and attempt network access. If network access using the selected cell fails, the UE 115-a may move to next cell according to RSRP/RSRQ level and attempt access again (para. 0081) and base stations 105 may interface with the core network 130 through backhaul links 132 (e.g., S1, etc.). Base stations 105 may communicate with one another over backhaul links 134 (e.g., X2, etc.) either directly or indirectly (e.g., through core network 130) (para. 0061).  
Examiner notes that the UE of Wang may be substituted for a base station and UE relay device as in Hampel, as they perform the same functions of switching to a new base station in the event of a failure: Hampel at para. 0114 teaches that a relay device may be a base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”  

obvious for one of ordinary skill in the art to implement the cell selection and UE of Wang into the invention of Hampel and YI. The suggestion/motivation would have been to reduce a frequency of measurements for cell reselection operations based at least in part on a use of coverage enhancement techniques (Wang, para. 0049) and because simple substitution of one known element (i.e. the relay device of Hampel) for another (i.e. the UE of Wang) to obtain predictable results (i.e. the functionality of switching to a new base station in the event of a failure) is obvious to one of ordinary skill in the art (MPEP 2143). Including the cell selection and UE of Wang into the invention of Hampel and YI was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
As to claim 11, Hampel, YI, and Wang further disclose the method of claim 9, wherein the first backhaul communication link comprises a wired link (Hampel, para. 0029, backhaul may pertain to wireline connection), and wherein, in response to detecting the failure of the first backhaul communication link, the scanning is triggered to recover from the failure of the first backhaul communication link (Hampel, para. 0048, automated communication).  In addition, the same suggestion/motivation of claim 9 applies.
As to claim 12, Hampel and YI further disclose the method of claim 9, wherein the first backhaul communication link comprises a wireless link (Hampel, para. 0029, backhaul may be wireless), and wherein, in response to detecting the failure of the first backhaul communication link, the scanning is triggered to recover from the failure of the 
As to claim 13, Hampel, YI, and Wang further disclose the method of claim 9, wherein the base station equipment is a millimeter wave transmit and receive point (Hampel, para. 0004, 0038, millimeter wave frequencies) and the base station equipment comprises macrocell equipment (Hampel, para. 0043, base stations may be macro cell; para. 0114, relay devices may be examples of a base station and/or a UE), and wherein the base station equipment and the first backhaul equipment are communicatively connected via the first backhaul communication link that comprises a wired link (Hampel, para. 0029, backhaul  may pertain to wireline connection).  In addition, the same suggestion/motivation of claim 9 applies.
As to claim 14, Hampel, YI, and Wang further disclose the method of claim 9, wherein the base station equipment is a first millimeter wave transmit and receive point and the first backhaul equipment is a second millimeter wave transmit and receive point (Hampel, para. 0004, 0038, millimeter wave frequencies), and wherein the base station equipment and the first backhaul equipment are communicatively connected via the first backhaul communication link that comprises a wireless link (Hampel, para. 0029, backhaul may be wireless).  In addition, the same suggestion/motivation of claim 9 applies.
As to claim 15, Hampel, YI, and Wang further disclose the method of claim 9, wherein the connection is a first connection, and further comprising: establishing (Hampel, para. 0048, automated communication), by the network equipment, a second connection with a second backhaul equipement in response to controller equipment multiple access services to one or more downstream devices based on backhaul communications between relay device 405-e and the second upstream backhaul device (e.g., relay device 405-g); Further the second BS may be interpreted as the controller as well, or alternatively, as Hampel discloses at fig. 8, the manager of the base station).  In addition, the same suggestion/motivation of claim 9 applies.
As to claim 16, Hampel discloses first network equipment (para. 0154, fig. 4A-H, relay device R4, 405-e), comprising: a processor (para. 0009); and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (para. 0009), comprising: detecting a failure of a backhaul communication link between a base station and a backhaul equipment, wherein the backhaul equipment is communicatively connected to core network equipment (para. 0115,  wireless communications system 400 is a backhaul network, and relay 405-a (i.e. which every node is coupled to) connects to the core network, para. 0122, fig. 4A-H, relay 405-e detects the upstream RLF between relays 405-a and 405-b; para. 0114 teaches that a relay device may be a base station and/or a UE; para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”); selecting second network equipment, other than the first network equipment, the base station and the backhaul equipment, for use in establishing a different backhaul communication link in response to detecting the failure of the backhaul communication link, wherein the second network equipment is 
Hampel does not expressly disclose based on a result of evaluating a criterion with respect to a signal strength associated with the backhaul equipment, which employs a bandwidth sized as a function of a size of a transmission of a backhaul communication link failure indication and comprises requesting resources to establish the different backhaul communication link with the different relay device. 
YI discloses when it is determined that the number of RRC connection reject messages received from the first BS 100 (or the value of the access fail counter)  (i.e. a backhaul communication link failure indication) is satisfied with the band change condition in step S609, the first communication unit 13-13-1-a makes a request for a channel configuration such as an RRC connection establishment to the second communication unit 13-13-1-b (para. 0081).  Further, the RRC connection request message is transmitted to a second frequency band after failure on first band, i.e. second band (of a particular size) selected after number/value of access fail counter (sizes) of RRC connection reject messages are received (para. 0072, fig. 6).
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the RRC connection establishment of YI into the invention of Hampel. The suggestion/motivation would have been to manage a plurality of frequency bands by a UE (YI, para. 0002). Including the 
Wang discloses UE 115-a may sequentially select a cell of one of the base stations 105 according to RSRP/RSRQ level, and attempt network access. If network access using the selected cell fails, the UE 115-a may move to next cell according to RSRP/RSRQ level and attempt access again (para. 0081) and base stations 105 may interface with the core network 130 through backhaul links 132 (e.g., S1, etc.). Base stations 105 may communicate with one another over backhaul links 134 (e.g., X2, etc.) either directly or indirectly (e.g., through core network 130) (para. 0061).  
Examiner notes that the UE of Wang may be substituted for a base station and UE relay device as in Hampel, as they perform the same functions of switching to a new base station in the event of a failure: Hampel at para. 0114 teaches that a relay device may be a base station and/or a UE, and at para. 0115 teaches that the communications system is a backhaul network, i.e. any device in the network may therefore be “backhaul equipment.”  
Prior to the effective filing date of the instant application, it would have been
obvious for one of ordinary skill in the art to implement the cell selection and UE of Wang into the invention of Hampel and YI. The suggestion/motivation would have been to reduce a frequency of measurements for cell reselection operations based at least in part on a use of coverage enhancement techniques (Wang, para. 0049) and because simple substitution of one known element (i.e. the relay device of Hampel) for another (i.e. the UE of Wang) to obtain predictable results (i.e. the functionality of switching to a new base station in the event of a failure) is obvious to one of ordinary skill in the art 
As to claim 18, Hampel, YI, and Wang further disclose the first network equipment of claim 16, wherein the operations further comprise: initiating a second connection with the second network equipment in response to controller equipment allocating communication resources for the second connection (YI, fig. 6, para. 0073, second cell access conditions satisfied, Hampel, para. 0124-0125, relay device 405-e may begin providing multiple access services to one or more downstream devices based on backhaul communications between relay device 405-e and the second upstream backhaul device (e.g., relay device 405-g)).  In addition, the same suggestion/motivation of claim 16 applies.
As to claim 20, Hampel, YI, and Wang further disclose the first network equipment of claim 16, wherein the backhaul communication link comprises a wireless link (Hampel, para. 0029, backhaul may be wireless), and wherein the backhaul equipment comprises a millimeter wave transmit and receive point (Hampel, para. 0004, 0038, millimeter wave frequencies).  In addition, the same suggestion/motivation of claim 16 applies.
As to claim 21, Hampel, YI, and Wang further disclose the method of claim 9, wherein the criterion comprises a strongest signal strength, and wherein the selecting the second backhaul equipment comprises selecting the second backhaul equipment from the other backhaul equipment with the strongest signal strength (Wang, para. 0081, If the S criterion is met, the UE 115-a may simply select the cell with highest .

Allowable Subject Matter
Claims 10, 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170070919 A1 discloses in some embodiments, the wireless connection manager evaluates downlink performance of an active communication session using a combination of physical layer metrics and application (transport) layer metrics as follows. In a representative embodiment, when a physical layer metric for the WLAN connection 206 exceeds a physical layer threshold, e.g., when a measured RSSI (instantaneous and/or average) exceeds a level, such as -65 dBm, and an application (transport) layer metric for the end-to-end connection exceeds an application layer threshold, e.g., average RTP packet loss exceeds 20%, or average nominal jitter buffer exceeds 700 ms, the wireless connection manager can conclude that a backhaul connection 230 (and/or a link further upstream) does not provide adequate performance. The wireless connection manager of the wireless device, e.g., the secondary wireless device 220, can notify additional wireless devices connected to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463